DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 

(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.

This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language 
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.


Allowable Subject Matter
Claim(s) 1-9 and 13-20 is/are allowed.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as 

Claim(s) 10-12 is/are rejected under 35 U.S.C. 102(a)(1) and (a)(2) as being anticipated by Ellis (US 2018/0349035).
Regarding Claim 10, Ellis teaches:
A method of managing a neuromorphic semiconductor memory, the method comprising: allocating memory regions to two or more input data sets and storing the two or more input data sets in the memory regions;	Fig. 4 and [0026] By inputting such diverse system information along with modeled performance information, the buffer manager 152 will have an accurate understanding of the current status of the data storage system and can intelligently respond to a pending data write request with a buffer destination that optimizes system performance.
learning the two or more input data sets; storing results of the learning in a new memory region as pieces of reference data; and 	Fig. 4 and [0025] Modeled activity can be previously serviced data access requests over time and/or computer generated hypothetical system servicing of data access requests. Current activity can involve the location, duration, and latency of actual data access requests that have been serviced as well as the number and size of pending data access requests to the data storage system.
comparing one or more new input data sets with the reference data.	Fig. 8 and [0044] The generated buffer tenure value is then evaluated by the buffer manager against a threshold generated by the buffer manager in view of the current data storage system performance. That is, the buffer manager can continuously, or sporadically, assess the performance of a data storage device and/or system to generate a threshold for buffer tenure values that corresponds with optimal data write request servicing. Decision 258 compares buffer 
	
Regarding Claim 11, Ellis teaches:
wherein the storing of the memory regions comprises: estimating a size of each of the two or more input data sets; and allocating a memory region to an input data set having a large size according to results of the estimation first among the input data sets and storing the input data set in the memory region.	[0025] Modeled activity can be previously serviced data access requests over time and/or computer generated hypothetical system servicing of data access requests. Current activity can involve the location, duration, and latency of actual data access requests that have been serviced as well as the number and size of pending data access requests to the data storage system. [0026] By inputting such diverse system information along with modeled performance information, the buffer manager 152 will have an accurate understanding of the current status of the data storage system and can intelligently respond to a pending data write request with a buffer destination that optimizes system performance.
	
Regarding Claim 12, Ellis teaches:
further comprising determining reference data to be used for operation of a new subsequent input data set among the stored pieces of reference data according to results of the comparison.	[0025] Modeled activity can be previously serviced data access requests over time and/or computer generated hypothetical system servicing of data access requests. Current activity can involve the location, duration, and latency of actual data access requests 

Conclusion
Curtin (US 2015/0312124): discloses a method/system wherein evaluation of all received data streams is done in order to measure data input and dynamically adapt to the incoming traffic.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHARLES J CHOI whose telephone number is (571)270-0605. The examiner can normally be reached MON-FRI: 9AM-5PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, JARED RUTZ can be reached on 571-272-5535. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional 





/CHARLES J CHOI/Examiner, Art Unit 2133